Case 1:20-cv-05984-JSR Document 15 Filed 08/25/20 Page 1 of 2
Case 1:20-cv-05984-JSR Document 12-2 Filed 08/21/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

SHAUN MARTINEZ,
ORDER FOR ADMISSION
PRO HAC VICE
Plaintiff,
Civil No.: 1:20-cv-05984
VS.
FUTURE MOTION, INC,
Defendant.

 

The motion of Christine M. Mennen, for admission to practice Pro Hac Vice in the above
action is granted.

Applicant has declared that she is a member in good standing of the bars of the states of
Minnesota and Wisconsin; and that her contact information is as follows:

Applicant’s Name: Christine M. Mennen

Firm Name: Nilan Johnson Lewis PA

Address: 250 Marquette Avenue South, Suite 800

City / State / Zip: Minneapolis, MN 55401

Telephone / Fax: 612-305-7500 / 612-305-7501
Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel for
Future Motion, Inc. in the above entitled action;

IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the
above captioned case in the United States District Court for the Southern District of New York.
All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.

 
Case 1:20-cv-05984-JSR Document 15 Filed 08/25/20 Page 2 of 2
Case 1:20-cv-05984-JSR Document 12-2 Filed 08/21/20 Page 2 of 2

 

Dated: Bi 25/94 (gf
United States District 7 Magistra te Judge

 
